Citation Nr: 0328275	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-18 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than March 28, 
1996, for the grant of service connection for hallux rigidus 
of the right great toe.

2.  Whether clear and unmistakable error was committed in the 
January 4, 1990 rating decision granting service connection 
for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which granted service 
connection for hallux rigidus of the right great toe and 
assigned an effective date to that grant of March 28, 1996.  
Although the veteran had originally requested a hearing 
before the Board in connection with this appeal, he withdrew 
that request in October 2002.  Accordingly, this matter is 
properly before the Board for appellate consideration.

This matter also comes before the Board on appeal from a 
March 1997 rating decision of the same RO which, among other 
things, declined to find that clear and unmistakable error 
had been committed in its January 4, 1990 rating decision 
granting service connection for Reiter's syndrome.  The Board 
notes that the veteran submitted a notice of disagreement in 
April 1997 with respect to the finding of no clear and 
unmistakable error, however, the RO has not issued a 
statement of the case on this issue.  Because the Board is 
required to review all issues which are reasonably raised by 
a liberal reading of the veteran's assertions pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999), this issue is set 
forth on the title page of this decision and remanded for 
further action as outlined below.


REMAND

The evidence of record shows that in March 1986, the veteran 
requested service connection for a right foot disability as 
secondary to his service-connected diabetes mellitus.  This 
claim was ultimately denied by the Board in a June 1989 
decision.  There were no findings made by the Board with 
respect to the veteran's claim of entitlement to service 
connection for a right great toe disability as secondary to 
Reiter's syndrome.  Also in June 1989, the Board remanded the 
veteran's claim of entitlement to service connection for 
Reiter's syndrome for additional development.

In a rating decision dated January 4, 1990, the RO granted 
service connection for Reiter's syndrome, noting that 
urethritis, conjunctivitis, and complaints of stiffness of 
the neck, back, and right foot were early manifestations of 
Reiter's syndrome.  The veteran did not appeal that decision; 
however, in October 1994, he requested that the 
manifestations of Reiter's syndrome be assigned separate 
ratings.  The RO did not treat this request as a new claim.

On March 28, 1996, the veteran made a request for the January 
4, 1990 rating decision to be reviewed, asserting that clear 
and unmistakable error had been committed by the RO in not 
granting service connection for a right great toe disability 
as a disability separate and apart from Reiter's syndrome.  
In a March 1997 rating decision, the RO declined to find that 
clear and unmistakable error had been committed.  The veteran 
submitted correspondence which clearly shows his disagreement 
with the March 1997 rating decision, but the RO has not 
issued a statement of the case on that issue.  The RO did, 
however, eventually grant service connection for a right 
great toe disability and assigned an effective date of March 
28, 1996, stating that the effective date was the date of 
receipt of claim.

During the course of the veteran's appeal, the VCAA was 
signed into legislation.  The VCAA redefined the obligations 
of VA with respect to its duty to notify a claimant of his 
rights and responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of his own responsibilities with respect to gathering 
evidence, but of VA's responsibilities in obtaining specific 
evidence on behalf of a claimant.  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The veteran has at no time been advised of the change in the 
law and of his rights and responsibilities under the VCAA 
with respect to his claim for an earlier effective date for 
the grant of service connection for a right great toe 
disability.  Although he has been given information regarding 
the evidence needed to substantiate his claim in a statement 
of the case, this is insufficient notice.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his rights and responsibilities under the VCAA, as well as 
the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Also see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) [invalidation of the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1)].

Considering the procedural outline as set forth in the VCAA 
and in the recent opinions of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any notice of the VCAA with respect to the claims on 
appeal, the Board finds that it has no alternative but to 
remand this matter to the RO to ensure that the veteran is 
given proper notice of his rights and responsibilities under 
the VCAA, advised of the specific evidence needed to 
substantiate his claims, allowed the appropriate time in 
which to respond to the notice of the VCAA and/or waive that 
response time, and to ensure that all duty to notify and duty 
to assist obligations of VA are met.  It is noted that due to 
the recent invalidation of regulations implementing the VCAA, 
the Board does not have the authority to cure this procedural 
defect itself.


Furthermore, as noted above, the RO declined to find that it 
had committed clear and unmistakable error in a prior 
decision and the veteran submitted a notice of disagreement 
with respect to that finding, but the RO has not 
readjudicated the issue and/or issued a statement of the 
case.  As such, the claim of whether clear and unmistakable 
error was committed in the January 4, 1990 rating decision 
granting service connection for Reiter's syndrome must be 
remanded to the RO for preparation of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999), [where 
a notice of disagreement is filed, but a statement of the 
case has not been issued, the Board must remand the claim to 
the RO to direct that a statement of the case be issued].  

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	The RO should consider all evidence 
with respect to the claim of whether 
clear and unmistakable error was 
committed in the January 4, 1990 
rating decision granting service 
connection for Reiter's syndrome and, 
if the benefits sought cannot be 
granted, it should issue a statement 
of the case.



When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




